—Order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about November 12, 1999, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this action to recover damages for negligence in connection with a criminal attack upon plaintiffs in a building owned and managed by defendants, the motion court correctly determined that defendant failed to meet their burden and sufficient evidence was presented to establish a factual question as to the foreseeability of criminal conduct in the building and as to the existence of a causal link between the lack of building security, notably an unsecured front door, and the attack on plaintiffs (see, Burgos v Aqueduct Realty Corp., 92 NY2d 544, 548; Carmen P. v PS&S Realty Corp., 259 AD2d 386, 387). Concur — Mazzarelli, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.